


110 HRES 590 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 590
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2007
			Mr. Poe (for himself,
			 Mr. Costa,
			 Mr. Al Green of Texas,
			 Mrs. McCarthy of New York,
			 Mr. Markey,
			 Mr. Moore of Kansas,
			 Mr. Cohen,
			 Mr. Ortiz,
			 Mr. Holden,
			 Mrs. Maloney of New York,
			 Mrs. Tauscher,
			 Mr. Filner,
			 Mr. Jefferson,
			 Ms. Roybal-Allard,
			 Mr. McDermott,
			 Mr. Ellison,
			 Mrs. Drake,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Allen,
			 Mr. Cleaver,
			 Mr. Michaud,
			 Mrs. Biggert,
			 Ms. DeLauro,
			 Mr. Berman,
			 Mr. Reichert,
			 Mr. Bishop of Georgia,
			 Mr. Moran of Virginia,
			 Mr. Gene Green of Texas,
			 Mr. Nadler,
			 Mr. Braley of Iowa,
			 Mr. Carney,
			 Mr. Miller of Florida,
			 Mr. Wynn, Mrs. Christensen, Mr. Conyers, Ms.
			 Matsui, Ms. Linda T. Sánchez of
			 California, Mr.
			 Ruppersberger, and Mr.
			 Shays) submitted the following resolution; which was referred to
			 the Committee on Education and
			 Labor
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Domestic Violence Awareness Month and expressing the sense of the House of
		  Representatives that Congress should raise awareness of domestic violence in
		  the United States and its devastating effects on families and
		  communities.
	
	
		Whereas one in four women will experience domestic
			 violence sometime in her life;
		Whereas domestic violence affects people of all ages,
			 racial, ethnic, economic, and religious backgrounds;
		Whereas women ages 16 to 24 experience the highest rates,
			 per capita, of intimate partner violence;
		Whereas 13 percent of teenage girls who have been in a
			 relationship report being hit or hurt by their partners and one in four teenage
			 girls has been in a relationship in which she was pressured into performing
			 sexual acts by her partner;
		Whereas there is a need for middle schools, secondary
			 schools, and post-secondary schools to educate students about the issues of
			 domestic violence, sexual assault, dating violence, and stalking;
		Whereas the annual cost of lost productivity due to
			 domestic violence is estimated as $727,800,000 with over $7,900,000 paid
			 workdays lost per year;
		Whereas homicides were the second leading cause of death
			 on the job for women, with 15 percent of the 119 workplace homicides of women
			 in 2003 attributed to a current or former husband or boyfriend;
		Whereas landlords frequently deny housing to victims of
			 domestic violence who have protection orders or evict victims of domestic
			 violence for seeking help, such as by calling 911, after a domestic violence
			 incident or who have other indications that they are domestic violence
			 victims;
		Whereas 92 percent of homeless women experience severe
			 physical or sexual abuse at some point in their lifetimes;
		Whereas Americans suffer 2,200,000 medically treated
			 injuries due to interpersonal violence annually, at a cost of $37,000,000,000
			 ($33,000,000,000 in productivity losses, $4,000,000,000 in medical
			 treatment);
		Whereas people aged 15 to 44 years comprise 44 percent of
			 the population, but account for nearly 75 percent of injuries and 83 percent of
			 costs due to interpersonal violence;
		Whereas 40 to 60 percent of men who abuse women also abuse
			 children;
		Whereas male children exposed to domestic violence are
			 twice as likely to abuse their own partners;
		Whereas children exposed to domestic violence are more
			 likely to attempt suicide, abuse drugs and alcohol, run away from home, and
			 engage in teenage prostitution;
		Whereas adolescent girls who reported dating violence were
			 60 percent more likely to report one or more suicide attempts in the past
			 year;
		Whereas 13.7 percent of the victims of murder-suicide
			 cases were the children of the perpetrator and 74.6 percent were female while
			 91.9 percent of the perpetrators were male; in 30 percent of those cases the
			 male perpetrator also committed suicide;
		Whereas a 2001 study by the Centers for Disease Control
			 and Prevention (CDC) on homicide among intimate partners found that female
			 intimate partners are more likely to be murdered with a firearm than all other
			 means combined;
		Whereas according to one study, during court ordered
			 visitation, five percent of abusive fathers threaten to kill their spouses, 34
			 percent of abusive fathers threaten to kidnap their children, and 25 percent of
			 abusive fathers threaten to physically hurt their children;
		Whereas homicide is the third leading cause of death for
			 Native American women and 75 percent of Native American women who are killed
			 are killed by a family member or an acquaintance;
		Whereas 88 percent of men think that our society should do
			 more to respect women and girls;
		Whereas men say that the entertainment industry,
			 government leaders and elected officials, the sports industry, schools,
			 colleges and universities, the news media and employers should be doing more to
			 prevent intimate partner violence;
		Whereas there is a need to increase funding for programs
			 carried out under the Violence Against Women and Department of Justice
			 Reauthorization Act of 2005 (VAWA 2005), Public Law 109–162, aimed at
			 intervening and preventing domestic violence in the United States; and
		Whereas individuals and organizations that are dedicated
			 to preventing and ending domestic violence should be recognized: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals
			 and ideals of National Domestic Violence Awareness Month; and
			(2)expresses the sense
			 of the House of Representatives that Congress should continue to raise
			 awareness of domestic violence in the United States and its devastating effects
			 on families and communities.
			
